Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second shield shaped as a radially developing circular crown” of claims 3, 12 and 18; the “inner diameter of the deflector is larger than the outer diameter of the at least one sealing device” of claims 5 and 14; and “the fourth shield is fixed in an axially external position with respect to the other shields” of claim 8 and 17 must be shown or the feature(s) canceled from the claim(s).  Fig. 2 shows the inner diameter of the deflect is smaller than the outer diameter of the sealing device. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11-17 are objected to because of the following informalities:  The claims recite a “rotatable first hub” and a “stationary second hub”.  This nomenclature contradicts claims 1-10 and 18 as well as the specification which recites a “first stationary hub” and a “second rotatable hub”.  Applicant should be consistent throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 18 recite “the axially inner side”.  There is a lack of antecedent basis for this limitation in the claims. Furthermore, it is unclear how the “inner side” relates to the rolling bodies and the “internal” and “external” raceways.  For example, is the axially inner side the same as the internal side? Or is the “inner side” referencing a different datum than the rolling bodies?
Claims 3, 12 and 18 recite “a second shield shaped as a radially developing circular crown”.  The metes and bounds of the limitation are unclear.  It is unclear what shape or geometry is imparted by “a radially developing circular crown”. Applicant should specifically describe the shape that required, such as --a radially extending flange portion--.
Claim 18 recites various instances of “about”.  For example, about 0.1 and about 0.2 mm”.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim are indefinite since the actual values required to meet the claim is unclear.  For example, how close to “about 0.1 mm” meets the claim limitation?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “an access gate between the fourth shield and a flange portion of the first hub has an axial dimension of less than or equal to about 1 mm”, and the claim also recites “the access gate has an axial dimension of less than or equal to about half of 1 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura U.S. 2001/0000713.
Re clm 1 and 11, Nakamura discloses a wheel hub assembly for motor vehicles (Fig. 2), comprising a stationary first hub (18), a rotatable second hub (4 and 17), and a bearing unit (including balls) in turn comprising: a radially outer ring (radially inner portion of 4) provided with respective radially outer raceways (7s) and mounted on the rotatable second hub, at least one radially inner ring (6 and 6b) provided with respective radially internal raceways and mounted on the stationary first hub, at least one row of rolling bodies (9s), positioned between the corresponding internal and external raceways, at least one sealing device (28, Fig. 9), positioned on the axially inner side with respect to the at least one row of rolling bodies, wherein on the second hub a metal deflector (41) is mounted by interference ([0066]) and configured to allow water to drain and protect the area of the at least one sealing device from the external contaminant.
Re clm 2 and 11, Nakamura further discloses said deflector is mounted on a radially inner diameter of the rotatable second hub, in an axially internal position with respect to the rotatable second hub.
	Re clm 5 and 14, Nakamura further discloses the inner diameter of the deflector is larger than the outer diameter of the at least one sealing device.
	
Allowable Subject Matter
Claims 3-4, 6-10, 12-13 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinitz U.S. 2005/0084193 discloses a similar deflector in Fig. 4B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656